DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 02/11/2022 is acknowledged.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 2 “lease” should recite --least--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lucas (US 2016/0095435).

Regarding claim 2, D1 discloses wherein the at least one fastening member comprises a first fastening member (57a), and the extended section (35a/36a) of the first predetermined part of the panel is arranged with a first corresponding feature (slot in 32a between 35a/36a) configured to fasten the first fastening member to one side of the panel (slot in 32a fastens 43a with screw 57a – [0048]). 
Regarding claim 3, D1 discloses wherein the at least one fastening member further comprises a second fastening member (57b), and the second predetermined part (32b) of the panel is arranged with a second corresponding feature (slot in 32b) configured to fasten the second fastening member to the side of the panel ([0048]). 

Regarding claim 6, D1 discloses further comprising a furniture side wall (side frame of drawer – [0045]) and at least one coupling device (trim fastener 60) longitudinally connected to the mounting member (figure 2), wherein the at least one coupling device (60) is configured to connect the panel to the furniture side wall (drawer side frame).
Regarding claim 7, D1 discloses wherein the supporting surface (38a) of the second predetermined part is transversely arranged on the panel (figure 3). 
Regarding claim 8, D1 discloses further comprising an auxiliary member (trim fastener 60) configured to be connected to at least one of the mounting member (21) and the panel (12) ([0045]), wherein the auxiliary member and the mounting member form a mounting device (60 connected to 21 to mount shelf sides), the auxiliary member comprises at least one flexible part (mounting section 64) having a first surface (front (outward facing) surface in figure 2), and the first surface is arranged with a buckling section (at 65a and/or 65b) configured to buckle the mounting member (mounting legs 65a/65b attach or buckle around mounting projections 55a/55b – [0046, 0048]). 
Regarding claim 10, D1 discloses wherein the auxiliary member (60) is formed with a mounting space (inside of mounting legs 65a/65b) configured to accommodate at least one predetermined portion of the mounting member (55a/55b) (figure 1). 
Regarding claim 11, D1 discloses wherein the auxiliary member (60) comprises a plurality of walls (walls of 65a/65b) defining the mounting space (inside of mounting legs 
Regarding claim 12, D1 discloses wherein the panel (12) further comprises at least one mounting part (brackets 24/25), and the auxiliary member (60) further comprises at least one connecting part (central base portion of 60) configured to be correspondingly connected to the at least one mounting part (base of 60 is connected to the panel via screws and intermediate member 21) (figure 1).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  D1 comprises a surface opposite to flexible part first surface but it cannot abut against the panel, it would only abut the mounting member. No prior art was found to modify D1 to meet such limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631